UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA,


        -v-                                                           No. 12 CR 556-LTS

LATTRELL RIDDLES,

                 Defendant.

-------------------------------------------------------x

                                                     ORDER


                 On April 19, 2021, Mr. Riddles filed a motion for early termination of his four-

year term of supervised release, which commenced on February 16, 2018, and is due to expire on

February 15, 2022. (See docket entry no. 403.) Mr. Riddles proffers that he has completed 38

months of supervised release so far, has been fully compliant with all terms of his supervised

release—including maintaining a full-time residence and employment, not incurring new arrests,

and testing negative for drugs—and has satisfied his $100 special assessment fee. He is also a

first-time offender. As noted in the Government’s opposition to Mr. Riddles’ request for early

termination, which was filed on May 5, 2021, the U.S. Probation office has consented to an early

termination, noting that Mr. Riddles’ “adjustment to supervised release has been favorable[,]”

that he was “transferred to our Low Intensity Caseload based on his Post-Conviction Risk

Assessment score of low[,]” and that he “has demonstrated the ability to self-manage beyond the

period of supervision.” (See docket entry no. 406 at 2-3.)

                 In light of the Probation Office’s evaluation of Mr. Riddles’ readiness to lead a

lawful and productive life beyond the period of supervision and the policy within this district

favoring early termination of supervised release where a supervisee has successfully reintegrated


RIDDLES - SUPERVISED RELEASE TERM. REQUEST V2              VERSION MAY 12, 2021                      1
into the community and does not pose a foreseeable risk to public safety or any individual third-

party, Mr. Riddles’ motion for early termination of his term of supervised release is hereby

granted, effective May 12, 2021.

               This Order resolves docket entry no. 403.



               SO ORDERED.

Dated: New York, New York
       May 12, 2021



                                                           /s/ Laura Taylor Swain
                                                           LAURA TAYLOR SWAIN
                                                           Chief United States District Judge




RIDDLES - SUPERVISED RELEASE TERM. REQUEST V2    VERSION MAY 12, 2021                               2
